Title: Thomas Jefferson to Bernard Peyton, 11 April 1820
From: Jefferson, Thomas
To: Peyton, Bernard


					
						
							Dear Sir
						
						
							Monticello
							Apr. 11. 20.
						
					
					I recieved in due time your favor of Mar. 30. and on reconsideration of  the subject, have changed my mind. while I lived in Washington I recieved sample of wheat from Chili, which I gave to mr Divers to take care of. it proves not so productive as our own but whiter than the whitest of the May wheat. at the next harvest I will get mr Divers to prepare half a dozen barrels of that which sent as a rarity can be more delicately offered in that character as well as for it’s superior excellency. ever & affectionately yours
					
						
							Th: Jefferson
						
					
				